J-S81019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MARTIN LOUIS KNECHT

                            Appellant                  No. 385 EDA 2016


                 Appeal from the PCRA Order February 1, 2016
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0000302-1977
                                          CP-15-CR-0000303-1977


BEFORE: BOWES, J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                            FILED MARCH 13, 2017

        Martin Louis Knecht appeals from the February 1, 2016 order of the

Chester County Court of Common Pleas granting partial relief on his petition

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

9546.     Knecht, who had been sentenced to a mandatory sentence of life

without parole, sought relief pursuant to Miller v. Alabama, 132 S. Ct. 2455

(2012), which held that the imposition of such sentences for juvenile

offenders was unconstitutional. Without conducting a resentencing hearing

or imposing a minimum sentence, the trial court “[c]orrected” Knecht’s

judgment of sentence to reflect that he was sentenced to “life in prison, with

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S81019-16



the possibility of parole.”1 Order, 2/15/16, at 1. Based on settled precedent

from our Supreme Court, we reverse the order, vacate the judgment of

sentence, and remand for the trial court to conduct a resentencing hearing

pursuant to Miller and Commonwealth v. Batts, 66 A.3d 286 (Pa. 2013).

       On July 2, 1977, a jury convicted Knecht of second-degree murder,

robbery, theft by unlawful taking or disposition, and criminal conspiracy.2

On July 21, 1981, the trial court sentenced Knecht, who was 16 years old at

the time of the offense, to life imprisonment without the possibility of parole

for the second-degree-murder conviction and concurrent sentences of 10 to

20 years’ imprisonment for the robbery conviction and 5 to 10 years’

imprisonment for the conspiracy conviction. On June 29, 1984, this Court

affirmed the judgment of sentence.

       Knecht filed unsuccessful post-conviction petitions in 1985, 1989,

1997, and 2010.        On July 20, 2012, Knecht filed a pro se PCRA petition

arguing that his sentence of life imprisonment without the possibility of

parole was unconstitutional pursuant to Miller. On July 31, 2012, the trial

court issued an order stating its intention to grant the PCRA petition, vacate

____________________________________________


       1
       The original record contains only documents filed on or after January
27, 2016 – that is, the consolidated motion to vacate stay, to vacate
unconstitutional sentence, and for bail pending litigation, and later
documents. We have gathered additional information and dates from the
docket and a prior opinion from this Court.
       2
           18 Pa.C.S. §§ 2502(b), 3701, 3921, and 903, respectively.



                                           -2-
J-S81019-16



the sentence of life imprisonment without the possibility of parole, and

impose a sentence of life imprisonment with the possibility of parole. The

Commonwealth requested a stay or an extension of time to answer the PCRA

petition. On September 17, 2012, the PCRA court entered a stay “pending

the   decision    of   the   Pennsylvania      Supreme   Court   in   the   cases   of

Commonwealth v. Batts[3] and Commonwealth v. Cunningham,[4]

argued on September 12, 2012.”

       On October 30, 2013, the Pennsylvania Supreme Court issued its

decision in Commonwealth v. Cunningham, 81 A.3d 1, 10-11 (Pa. 2013),

holding that Miller did not apply retroactively to cases on collateral review.

Neither Knecht, the Commonwealth, nor the PCRA court took steps to

address the stay following the issuance of the Cunningham decision. On

January 25, 2016, the United States Supreme Court issued its decision in

Montgomery v. Louisiana, 136 S. Ct. 718 (2016), which held that Miller

applied retroactively to cases that were final at the time Miller was decided.

       On January 27, 2016, Knecht filed a consolidated motion to vacate

stay, to vacate unconstitutional sentence, and for bail pending litigation. On

February 1, 2016, the PCRA court issued an order “correct[ing]” Knecht’s


____________________________________________


       3
         Commonwealth v. Batts, 981 A.2d 1283 (Pa. 2009) (granting
petition for allowance of appeal).
       4
        Commonwealth v. Cunningham, 51 A.3d 178 (Pa. 2012) (granting
petition for allowance of appeal).



                                           -3-
J-S81019-16



sentence to reflect that he was now sentenced to “life in prison, with the

possibility of parole.” Order, 2/15/16, at 1. The order, which did not include

a minimum sentence, further stated that Knecht “may file an application for

parole with the Pennsylvania Board of Probation and Parole.” Id.

      On February 2, 2016, Knecht filed a timely notice of appeal. Knecht

raises the following issues on appeal:

         1. Did the lower court err in acting without a hearing and
         without providing an opportunity for argument, allocution
         and the presentation of evidence when the court purported
         to “clarify” an unconstitutional sentence in a way not
         authorized by law?

         2. Did the lower court usurp the legislative function and
         rewrite sentencing provisions in “clarifying” a sentence in a
         way not authorized by law, and in derogation of clear
         legislative intent, when it purported to make defendant
         eligible for parole?

         3. Did the lower court err in concluding that it had judicial
         authority to grant the Parole Board discretionary authority
         to release on parole an inmate who is serving life
         imprisonment, and in purporting to make appellant eligible
         for parole, where existing Pennsylvania statutes prohibit
         the grant of parole to a person serving a life-sentence?

Knecht’s Br. at 4. Because Knecht’s issues are related, we will address his

arguments together.

      Knecht’s arguments, while not lining up neatly with his statement of

issues, are essentially twofold.   He first alleges a process error – he was

wrongly denied a resentencing hearing required by controlling authority in

both the United States Supreme Court and our Supreme Court. Second, he

alleges a substantive error – because the statute under which he was


                                     -4-
J-S81019-16



sentenced for second-decree murder is unconstitutional, and because there

is no other valid statute on which to base this aspect of his sentence, he

should be released forthwith. As set forth more fully below, we agree with

Knecht’s first claim, and thus remand for a resentencing hearing, but

disagree with his second claim.

      As to process, Miller and Batts provide that juvenile offenders serving

an unconstitutional sentence of life without parole are entitled to a

resentencing hearing at which the sentencing court must take into account a

list of age-related factors, set forth in Miller, designed to insure that each

offender receives an appropriately individualized sentence.           Accordingly,

Knecht correctly argues that the trial court erred by “correcting” his

sentence without such a hearing. Batts, 66 A.3d at 297 (finding appropriate

remedy for a juvenile defendant who was sentenced to life imprisonment

without possibility of parole is remand for resentencing where trial court will

impose   minimum     sentence     after   considering   appropriate   age-related

factors); Commonwealth v. Mitchell, 135 A.3d 1097, 1109 (Pa.Super.

2016) (remanding for resentencing where juvenile defendant not sentenced

to mandatory term of life imprisonment without parole, but where trial court

failed to consider the age-related factors before imposing sentence); see




                                      -5-
J-S81019-16



also Commonwealth’s Br. at 40 (agreeing Knecht entitled to resentencing

hearing).5

       In contrast, Knecht’s broader contention that he may not be

resentenced at all, and instead must be released because he has already

completed his valid sentences for the underlying felonies, is without merit.

Knecht’s complaint in this regard has several strands, but reduces to this:

because      the   statutory     scheme    under   which   he   was   sentenced   is

unconstitutional (for imposing mandatory life without parole on juveniles),

and because the legislature has failed to adopt a substitute sentencing

scheme that applies to Knecht,6 there is no valid statutory provision under
____________________________________________


       5
        As Knecht further argues, and as the trial court acknowledged in its
1925(a) opinion, the court needs to impose a minimum sentence in order to
render Knecht eligible for parole. The Prisons and Parole Code provides that
the Parole Board may exercise its discretion to grant parole “only after[] the
expiration of the minimum term of imprisonment fixed by the court in its
sentence or by the Board of Pardons in a sentence which has been reduced
by commutation.” 61 Pa.C.S. § 6137(3). Similarly, the Parole Board may
not release on parole any inmate “condemned to death or serving life
imprisonment.” 61 Pa.C.S. § 6137(a)(1).
       6
        On October 25, 2012, the Governor signed into law a new sentencing
scheme applicable to juveniles convicted of murder. See Batts, 66 A.3d at
293. For juveniles convicted of second-degree murder after June 24, 2012,
the statute provides:

           (1) A person who at the time of the commission of the
           offense was 15 years of age or older shall be sentenced to
           a term of imprisonment the minimum of which shall be at
           least 30 years to life.

           (2) A person who at the time of the commission of the
           offense was under 15 years of age shall be sentenced to a
(Footnote Continued Next Page)


                                           -6-
J-S81019-16



which he may be properly resentenced.             While this argument may hold

superficial appeal, it is foreclosed by decisions of both our Supreme Court

and this Court.

      In Batts, the Pennsylvania Supreme Court held that Miller did not

render the entire Pennsylvania sentencing scheme for first-degree murder

unconstitutional as applied to juveniles. 66 A.3d at 295. The Batts Court

reasoned that the statutory provision mandating a sentence of life without

parole for first-degree murder, 18 Pa.C.S. § 1102(a), is unconstitutional

“only when that mandate becomes a sentence of life-without-parole as

applied to a juvenile offender—which occurs as a result of the interaction

between Section 1102, the Prisons and Parole Code, see 61 Pa.C.S. §

6137(a)(1), and the Juvenile Act, see 42 Pa.C.S. § 6302.” Batts, 66 A.3d

at 295-96.7 The Court further stated:

                       _______________________
(Footnote Continued)

           term of imprisonment the minimum of which shall be at
           least 20 years to life.

18 Pa.C.S. § 1102.1(c).
      7
          In Commonwealth v. Mitchell, this Court similarly found:

           Contrary to Appellant’s argument at sentencing, there did
           exist statutory authority to sentence him. Specifically,
           under the then-applicable version of 18 Pa.C.S. § 1102(b),
           Appellant was to be given life imprisonment. However,
           that statute’s interplay with 61 Pa.C.S. § 6137(a), which
           mandated no opportunity for parole, was no longer
           constitutionally sound.

135 A.3d 1097, 1109 n.8 (Pa.Super. 2016).



                                            -7-
J-S81019-16


           Miller neither barred imposition of a life-without-parole
           sentence on a juvenile categorically nor indicated that a
           life sentence with the possibility of parole could never be
           mandatorily imposed on a juvenile.            Rather, Miller
           requires only that there be judicial consideration of the
           appropriate age-related factors set forth in that decision
           prior to the imposition of a sentence of life imprisonment
           without the possibility of parole on a juvenile.

Id. at 296 (internal citations omitted).         The Court concluded that the

appropriate remedy for a juvenile defendant who was sentenced to life

imprisonment without the possibility of parole is a remand for resentencing

where the trial court will impose a minimum sentence 8 after considering

appropriate age-related factors.9

       Here, Knecht, who was a juvenile at the time of the offense, was

sentenced to a mandatory term of life imprisonment without the possibility

of parole. Following the United States Supreme Court’s decisions in Miller

and Montgomery, the trial court “clarified” Knecht’s sentence to reflect that

____________________________________________


       8
        The Prisons and Parole Code provides that the Parole Board “may
parole subject to consideration of guidelines established under 42 Pa.C.S. §
2154.5 (relating to adoption of guidelines for parole) and may release on
parole any inmate to whom the power to parole is granted to the board by
this chapter, except an inmate condemned to death or serving life
imprisonment. . . .” 61 Pa.C.S. § 6137(a)(1). Further, the Parole Board
may exercise its discretion to grant parole “only after[] the expiration of the
minimum term of imprisonment fixed by the court in its sentence or by the
Board of Pardons in a sentence which has been reduced by commutation.”
61 Pa.C.S. § 6137(3).
       9
        Although the appellant in Batts was convicted of first-degree
murder, the analysis regarding whether the statutory scheme is
unconstitutional also is applicable to second-degree murder convictions.




                                           -8-
J-S81019-16



Knecht was sentenced to life imprisonment with the possibility of parole.

The trial court, however, did not impose a minimum sentence and it issued

the new sentence without the benefit of a resentencing hearing. 10 Pursuant

to Batts, the trial court was required to hold a hearing and consider the

appropriate age-related factors, prior to resentencing Knecht and imposing a

minimum sentence. See Mitchell, 135 A.3d at 1108-09; Batts, 66 A.3d at

297; see also 63 Pa.C.S. § 6137 (parole board lacks authority to parole

inmate until inmate has served minimum sentence).

       Therefore, we must reverse and remand to the trial court to conduct a

resentencing hearing, where the court shall consider the appropriate age-

related factors when resentencing Knecht.

       Order reversed. Judgment of sentence vacated. Case remanded.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2017
____________________________________________


       10
         In its Pennsylvania Rule of Appellate Procedure 1925(a) opinion, the
trial court states that it would have amended its order to reflect that Knecht
was sentenced to time served to life imprisonment. However, the trial court
was required to conduct a hearing prior to resentencing Knecht.




                                           -9-